PER CURIAM.
This is an appeal from a final workers’ compensation order denying compensability of a claim tried under a repetitive trauma theory. The judge of compensation claims (JCC) found the claimant’s non-work related injuries were the major contributing cause of the claimant’s back condition and his need for medical care and treatment. A workers’ compensation order deciding compensability of a claim is reviewed under a competent substantial evidence (CSE) standard. See Neavins v. City of St. Petersburg, 823 So.2d 288 (Fla. 1st DCA 2002).
We conclude the record contains CSE to support the JCC’s determination that claimant did not sustain a work-related accident. Therefore, we affirm the JCC’s order denying compensability of claimant’s low back condition.
AFFIRMED.
BARFIELD and POLSTON, JJ., concur; ERVIN, J., dissents with opinion.